DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (WO 2009/123043) in view of Yagyu et al. (US 2019/0084911).
Itoh et al. discloses a lubricant compound for use on top of a protective layer in a magnetic recording disk.  The lubricant is formed form the following compound:

    PNG
    media_image1.png
    234
    707
    media_image1.png
    Greyscale

In this particular example of the compound, n=1 and therefore differs from the claimed compound because it has one extra OCF2 group in the backbone of the chain. The reference does not describe a range for m and n values but does teach that the compound desirably has a molecular weight in the range of 1000-10000.  Thus, choosing values of n and m to achieve this MW range would have been obvious and within the purview of one of ordinary skill in the art
	Yagyu et al. teaches that it was known in the art to form the widely used perfluoropolyether chain -CF2O(CF2CF2O)m(CF2O)nCF2- with values of n in the range of 0-30 (see para [0026]-[0027]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose a value of n as low as 0 for the compound (1) taught by Itoh et al. in view of the apparent equivalence of all values suggested by Yagyu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785